Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the RCE filed on 02/09/2021.
Claims 1-3 and 5-21 are pending.
Claims 1-2 and 5-9 are amended.
Claims 10-21 are new.
Claim 4 is canceled. 
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Invitation for Interview
	Examiner invites Applicant to schedule an interview with him to discuss how to move prosecution forward.
Response to Arguments
	Applicant’s arguments filed on 02/09/2021 (“Remarks”) have been considered. 
Regarding the 35 U.S.C. § 112(b) rejection of claim 2:
	The 35 U.S.C. § 112(b) rejection of claim 2 has been withdrawn due to the claim amendments. 
Regarding the 35 U.S.C. § 102 rejection of the independent claims:
	Humble teaches sending a first request, during said first communication session, to the equipment to initiate a connection to the control device (Humble & ¶¶ [0050]-[0052], CPE first registers and transmits its public IP address in the registration message, the ACS then sends a connection request to initiate a connection with the CPE to manage it, which will be directly successful if the public IP address of the CPE has not yet been reassigned; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”; see also ¶ [0031]-[0032], “the CPE provides the ACS with its assigned IP address so that the ACS can contact the CPE at a later time to, for example, perform upgrades or confirm its operational status… When a CPE wishes to communicate with a remote device, a public IP address may be temporarily assigned for the communication session. When the session terminates in some way, the assigned public IP address may be reassigned to another CPE.”)
	In summary, the paragraphs of Humble cited above show that once a CPE transmits its public IP address to the ACS (via a CPE registration message), the ACS can use such public IP address to send a request to initiate a communication session with the CPE so that the ACS can manage the CPE. 
Prior Art Statement
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12-15 and 18-21 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Humble (Pub. No. US 2012/0297087 A1).

Regarding claim 1, Humble teaches a method implemented on a control device adapted to control an equipment via a communication network during communication sessions initiated by connection of said equipment, the method comprising: receiving from the equipment (Humble Fig. 4, CPE devices 110, 115 and ¶ [0027]), an information message initiating a first communication session between said control device and said equipment (Humble ¶¶ [0050]-[0051], CPE transmits a registration message to the ACS [control device] at startup with IP address and authentication information, allowing for initiating a first communication sessions where the ACS manages the CPE – “an ACS is in communication with and is being used to manage some or all of the CPE devices of a communications network”; see also ¶ [0052], prior to the public address for CPE being reassigned, the ACS is in a first communication session with the CPE when the ACS is managing the CPE – “public address used in previous communications with the CPE device”; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”); sending a first request, during (Humble & ¶¶ [0050]-[0052], ACS sends a connection request to initiate a connection with the CPE to manage it, which will be directly successful if the public IP address of the CPE has not yet been reassigned; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”; see also ¶ [0031]-[0032], “the CPE provides the ACS with its assigned IP address so that the ACS can contact the CPE at a later time to, for example, perform upgrades or confirm its operational status… When a CPE wishes to communicate with a remote device, a public IP address may be temporarily assigned for the communication session. When the session terminates in some way, the assigned public IP address may be reassigned to another CPE.”); and configuring the equipment to make the equipment accessible via said communication network to the control device in response to no connection initiating of a second communication session with said equipment being received during a first time period starting after sending the first request (Humble Fig. 8, timer 825 & configuration of CPE to make it accessible over the network at steps 870, 880; see ¶¶ [0054]-[0056], connection requests are generated after expiration of a timer with no initiated connection – these connection requests are forwarded to the CPE and authenticated to configure the CPE to be accessible via the communication network).

Regarding claim 2, Humble teaches the method as claimed in claim 1. Humble furthermore teaches wherein the configuring comprises setting parameters of and (Humble ¶ [0052], if ACS determines CPE can’t be reached directly it sends a connection request to the primary blast box including proxy information that allow for creating the connection; see also ¶ [0055]).

Regarding claim 3, Humble teaches the method as claimed in claim 1. Humble furthermore teaches wherein configuring comprises activating a periodic connection mode and setting parameters for a frequency thereof (Humble ¶ [0056], “the timing of additional connection requests may be made according to rules establishing the number and frequency of such requests”).

Regarding claim 5, Humble teaches the control method as claimed in claim 5. Humble furthermore teaches wherein-6- the determining if the equipment can be reached using a direct approach is followed by the following acts, so long as the first time period has not elapsed: waiting a connection in response to the first request for a second time period and sending a second request to the equipment (Humble Fig. 8, timer 825 and ¶ [0056], new connection requests are generated after expiration of a timer with no proper response received from the CPE after the first request; ¶ [0056], “the timing of additional connection requests may be made according to rules establishing the number and frequency of such requests”).

Regarding claim 6, Humble teaches the control method as claimed in claim 5. Humble furthermore teaches wherein the second request sent to the equipment is a neutral request, not modifying a state of the equipment (Humble Fig. 8, timer 825 and ¶ [0055], connection request is forwarded to the CPE via blast boxes and does not rely on modifying the state of the CPE).

Regarding claim 7, Humble teaches the method as claimed in claim 1. Humble furthermore teaches wherein the act of requesting the equipment  to initiate a connection is followed by: sending a command for delaying connection of the equipment after a first delay and receiving a request for connection of the equipment after this first delay and the first time period starts after receipt of said request for connection (Humble Fig. 8, timer 825 and ¶ [0056], connection request is generated after expiration of timer and no response from the CPE).

Regarding claim 8, Humble teaches a control device adapted to control an equipment via a communication network during commination sessions initiated by connection of said equipment, the control device comprising: a processor; and a non-transitory computer readable medium comprising instructions stored thereon which when execute by the processor configure the equipment control device to perform acts comprising: receiving an information message from the equipment (Humble Fig. 4, CPE devices 110, 115 and ¶ [0027]) initiating a first communication session between said control device (Humble Fig. 4, ACS 135 [control device]) and said equipment (Humble ¶¶ [0050]-[0051], CPE transmits a registration message to the ACS at startup with IP address and authentication information, allowing for initiating a first communication sessions where the ACS manages the CPE – “an ACS is in communication with and is being used to manage some or all of the CPE devices of a communications network”; see also ¶ [0052], prior to the public address for CPE being reassigned, the ACS is in a first communication session with the CPE when the ACS is managing the CPE – “public address used in previous communications with the CPE device”; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”); sending a first request, during said first communication session, to the equipment to initiate a connection to the control device (Humble & ¶¶ [0050]-[0052], ACS sends a connection request to initiate a connection with the CPE to manage it, which will be directly successful if the public IP address of the CPE has not yet been reassigned; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”; see also ¶ [0031]-[0032], “the CPE provides the ACS with its assigned IP address so that the ACS can contact the CPE at a later time to, for example, perform upgrades or confirm its operational status… When a CPE wishes to communicate with a remote device, a public IP address may be temporarily assigned for the communication session. When the session terminates in some way, the assigned public IP address may be reassigned to another CPE.”); and configuring the equipment to make the equipment accessible via said communication network to the control device in response to no connection initiating of a second communication session with said equipment being received during a first time period starting after sending the first request (Humble Fig. 8, timer 825 & configuration of CPE to make it accessible over the network at steps 870, 880; see ¶¶ [0054]-[0056], connection requests are generated after expiration of a timer with no initiated connection – these connection requests are forwarded to the CPE and authenticated to configure the CPE to be accessible via the communication network).

Regarding claim 9, Humble teaches a non-transitory computer readable medium comprising a computer program including code instructions stored thereon for implementing a method when the instructions are executed by a processor of a control device adapted to control an equipment via a communication network during communication sessions initiated by connection of said equipment comprising: receiving an information message from the equipment (Humble Fig. 4, CPE devices 110, 115 and ¶ [0027]) initiating a first communication session between said control device (Humble Fig. 4, ACS 135 [control device]) and said equipment (Humble ¶¶ [0050]-[0051], CPE transmits a registration message to the ACS at startup with IP address and authentication information, allowing for initiating a first communication sessions where the ACS manages the CPE – “an ACS is in communication with and is being used to manage some or all of the CPE devices of a communications network”; see also ¶ [0052], prior to the public address for CPE being reassigned, the ACS is in a first communication session with the CPE when the ACS is managing the CPE – “public address used in previous communications with the CPE device”; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”); sending a first request, during said first communication session, to the equipment to initiate a connection to the control device (Humble & ¶¶ [0050]-[0052], ACS sends a connection request to initiate a connection with the CPE to manage it, which will be directly successful if the public IP address of the CPE has not yet been reassigned; see also ¶ [0055], “the CPE device responds (step 880) by initiating a communication session with the originating ACS. In the usual implementation, a public IP address will be assigned to the CPE for this purpose and be used for the communication session”; see also ¶ [0031]-[0032], “the CPE provides the ACS with its assigned IP address so that the ACS can contact the CPE at a later time to, for example, perform upgrades or confirm its operational status… When a CPE wishes to communicate with a remote device, a public IP address may be temporarily assigned for the communication session. When the session terminates in some way, the assigned public IP address may be reassigned to another CPE.”); and configuring the equipment to make the equipment accessible via said communication network to the control device in response to no connection initiating of a second communication session with said equipment being received during a first time period starting after sending the first request (Humble Fig. 8, timer 825 & configuration of CPE to make it accessible over the network at steps 870, 880; see ¶¶ [0054]-[0056], connection requests are generated after expiration of a timer with no initiated connection – these connection requests are forwarded to the CPE and authenticated to configure the CPE to be accessible via the communication network).

Humble teaches all the limitations of claims 12-15 and 18 as asserted above with regard to claims 2-3 and 5-7, respectively.

Humble teaches all the limitations of claim 19-21 as asserted above with regard to claim 5-7, respectively.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Humble (Pub. No. US 2012/0297087 A1) in view of Shahar (Pub. No. US 2002/0115421 A1).

Regarding claim 10, Humble teaches the method of claim 5. 
Humble does not explicitly teach wherein said second time period is lower than a predetermined time period during which the equipment must keep the connection open after having posted a message to the control device according to a protocol used by said control device.
(Shahar ¶ [0096], the second time period is within which a DCC-ACK must be received (2 seconds) is lower than the predetermined configured timeout period of 30 seconds).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Humble and Shahar to teach a configured timeout period that is longer than a retransmission period because it conserves bandwidth and power by preventing a device from futile repeated re-transmission of information (if retransmission fails after a certain amount of times it is better for the system to stop needlessly retransmitting information). 

Regarding claim 11, Humble teaches the method of claim 5. 
Humble does not explicitly teach wherein said second time period is lower than 30 seconds.
However, Shahar teaches wherein said second time period is lower than 30 seconds. (Shahar ¶ [0096], the second time period is within which a DCC-ACK must be received (2 seconds).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Humble and Shahar to teach a second period of lower than 30 seconds because this is merely combining prior art elements according to known methods to yield predictable results; see Shahar ¶ [0096], which teaches that a 2 second time period is typical, and furthermore, since a timeout period of 30 seconds is typical, a retransmission period would typically be less than 30 seconds. MPEP 2143(I).

Humble and Shahar teach all the limitations of claims 16-17 as asserted above with regard to claims 10-11, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/G.P.T./Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454